Title: Marie-Nicole Grossart de Virly Gérard to the American Commissioners, 26 October 1778
From: Gérard, Marie-Nicole Grossart de Virly
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs
a Versailles ce 26 Oct. 1778
J’avois envoyé a mon Mari, mon portrait et celui de ma fille, sur une Boete que M. Williams de Nantes a fait partir par un vaisseau qui a ete pris et conduit a Grenezay. M. de Chaumont m’a dit Messieurs que vous auriez la bonté pour moi et mon mari d’employer votre Correspondant a Nantes, qui a son gendre fils du Maire de Grenezay pour [racheter?] cette Boete qui ne peut intéresser le preneur que pour la valeur de quelques cercles d’or qui sont de peu de consequence. Je vous demande pardon Messieurs, de reclamer votre entremise dans un objet si peu consequent, mais l’amitié que vous avez pour mon mari me répond de l’interet que vous metterez a me procurer cette satisfaction. Je suis Messieurs Votre tres humble et tres obeissante Serviteur
Devirly Gerard
a Messieurs M. Franklin Lee & Adams Deputés des Etats Unis
